Title: Thomas Jefferson to James Maury, 16 June 1815
From: Jefferson, Thomas
To: Maury, James


          My dear Sir Monticello June 16. 1815.
          Just as I was about to close my preceding letter, yours of Apr. 29. is put into my hands, and with it the papers your kindness forwards to me. I am glad to see in them expressions of regard for our friendship and intercourse from one side of the houses of parliament. but I would rather have seen them from the other, if not from both. what comes from the opposition is understood to be the converse of the sentiments of the government, and we would not there, as they do here, give up the government for the opposition. the views of the Prince and his ministers are unfortunately to be taken from the speech of Earl Bathurst, in one of the papers you sent me. but, what is incomprehensible to me is that the Marquis of Wellesly, advocating us, on the ground of opposition, says that ‘the aggression which led to the war was from the US. not from England.’ is there a person in the world who, knowing the circumstances, thinks this? the acts which produced the war were 1. the impressment of our citizens by their ships of war, and 2. the orders of council forbidding our vessels to trade with any country but England without going to England to obtain a special licence. on the 1st subject the British minister declared to our Chargé, mr Russel, that this practice of their ships of war could not be discontinued, and that no admissible arrangement could be proposed: and as to the 2d the Prince regent by his proclamation of Apr. 21. 1812. declared, in effect, solemnly that he would not revoke the orders of council as to us, on the ground that Bonaparte had revoked his decrees as to us; that on the contrary we should continue under them until Bonaparte should revoke as to all the world. these categorical and definitive answers put an end to negociation, and were a declaration of a continuance of the war in which they had already taken from us 1000. ships and 6000. seamen. we determined then to defend ourselves and to oppose further hostilities by war on our side also. now had we taken 1000. British ships and 6000  of her seamen without any declaration of war, would the M. of Wellesley have considered a declaration of war by Gr. Britain as an aggression on her part? they say we denied their maritime rights. we never denied a single one. it was their taking our citizens, native as well as naturalized, for which we went into war, and because they forbade us to trade with any nation, without entering and paying duties in their ports on both the outward and inward cargo. thus to carry a cargo of cotton from Savanna to St Mary’s, and take returns in fruits, for example, our vessel was to go to England, enter and pay a duty on her cottons there, return to St Mary’s; then go back to St Mary’s England to enter & pay a duty on her fruits, & then return to Savanna, after crossing the Atlantic four times, ins and paying tributes on both cargoes to England, instead of the direct passage of a few hours. and the taking ships for not doing this the Marquis says is no aggression. however it is now all over, & I hope for ever over. yet I should have had more confidence in this, had the friendly expressions of the Marquis come from the ministers of the prince. on the contrary we see them scarcely admitting that the war ought to have been ended. Earl Bathurst shuffles together chaotic ideas merely to darken and cover the views of the ministers in protracting the war: the truth being that they expected to give us an exemplary scourging, to separate from us the states East of the Hudson, take for their Indian allies those West of the Ohio, placing 300,000 American citizens under the government of the savages, and to leave the residuum a powerless enemy, if not submissive subjects. I cannot concieve what is the use of your Bedlam, when such men are out of it. and yet that such were their views we have under the hand of their Secretary of state in Henry’s case, and of their Commissioners at Ghent. even now they insinuate that the peace in Europe has but suspended the practices which produced the war. I  hope trust however they are speaking a different language to our ministers; and join in the hope you express that the provocations which occasioned the late rupture will not be repeated.The interruption of our intercourse with England has rendered us one essential service in planting radically and firmly coarse manufactures among us. I make in my family 2000. yds of cloth a year, which I formerly bought from England, and it only employs a few women, children & invalids who could do little in the farm. the state generally does the same, and allowing 10. yds to a person, this amounts to 10. million of yards; and if we are about the medium degree of manufactures in the whole union, as I believe we are, the whole will amount to 100. millions of yards a year, which will soon reimburse us the expences of the war. carding machines in every neighborhood, spinning machines in large families, and wheels in the small are too radically established ever to be relinquished. the finer fabrics perhaps, and even probably, will be sought again in Europe, except broadcloth, which the vast multiplication of Merinos among us, will enable us to make much cheaper than can be done in Europe.
          Your practice of the cold bath thrice a week during the winter, and at the age of 70. is a bold one, which I should not, a priori, have pronounced salutary. but all theory must yield to experience, and every constitution has it’s own laws. I have for 50. years bathed my feet in cold water every morning (as you mention) and having been remarkably exempted from colds (not having had one in every 7. years of my life on an average) I have supposed it might be ascribed to that practice. when we see two facts accompanying one another for a long time, we are apt to suppose them related as cause and effect.
          Our tobacco trade is strangely changed. we no longer know how to fit the plant to the market. differences of from 4. to 21.D. the hundred are now made on qualities appearing to us entirely whimsical. the British orders of council had obliged us to abandon the culture generally. we are now however returning to it; and experience will soon decide what description of lands may continue it to advantage. those which produce the qualities under 7. or 8. Dollars must, I think, relinquish it finally.—your friends here are well as far as I have heard. so I hope you are; and that you may continue so as long as you shall think the continuance of life itself desirable is the prayer of Your’s sincerely & affectionately
          Th: Jefferson
        